Exhibit 10.27

 

AMENDMENT NO. 1

TO THE

TULARIK INC. 1999 EMPLOYEE STOCK PURCHASE PLAN

 

The Board of Directors of Tularik Inc. adopted the following amendment to the
Tularik Inc. 1999 Employee Stock Purchase Plan by means of an Action by
Unanimous Written Consent, effective January 31, 2004:

 

Section 6(a) of the Plan is hereby deleted in its entirety and replaced with the
following:

 

“(a) Rights may be granted only to Employees of the Company or, as the Board may
designate as provided in subparagraph 3(b), to Employees of an Affiliate. Except
as provided in subparagraph 6(b), an Employee shall not be eligible to be
granted Rights under the Plan unless, on the Offering Date, such Employee has
been in the employ of the Company or the Affiliate, as the case may be, for such
continuous period preceding such grant as the Board may require, but in no event
shall the required period of continuous employment be greater than two (2)
years; provided, however, that Employees who are employed by the Company as of
the Effective Date of this Plan who would otherwise be Eligible Employees if not
for the required period of continuous employment with the Company shall be
eligible to participate in the Plan with respect to the first Offering Period
without regard to their period of prior continuous employment with the Company
provided that they remain in continuous employment through the end of the first
Offering Period.”

 

Except as amended above, the Plan remains in full force and effect.

 

The undersigned hereby certifies that the foregoing is true, complete and
correct.

 

/s/ William J. Rieflin

--------------------------------------------------------------------------------

William J. Rieflin

Executive Vice President, Administration, General Counsel and Secretary



--------------------------------------------------------------------------------

TULARIK INC.

1999 EMPLOYEE STOCK PURCHASE PLAN

OFFERING

 

Adopted November 1, 1999

Amended January 22, 2001

Amended June 13, 2002

Amended January 31, 2004

 

1. Grant; Offering Date.

 

The Board of Directors (the “Board”) of Tularik Inc. (the “Company”), pursuant
to the Company’s Employee Stock Purchase Plan (the “Plan”), hereby authorizes
the grant of rights to purchase shares of the common stock of the Company
(“Common Stock”) to all Eligible Employees (as defined herein) (an “Offering”).
The first Offering shall begin on the effective date of the initial public
offering of the Company’s Common Stock and end on January 31, 2002 (the “Initial
Offering”). Thereafter, unless otherwise changed by the Board as permitted
hereunder, an Offering shall begin on February 1, 2002, and on each February 1
every second year thereafter, and each such Offering shall end on the day prior
to the second anniversary of its Offering Date. The first day of an Offering is
that Offering’s “Offering Date.”

 

Notwithstanding the foregoing: (i) if any Offering Date falls on a day that is
not a Trading Day (as defined herein), then such Offering Date shall instead
fall on the next subsequent Trading Day and (ii) if any Purchase Date (as
defined herein) falls on a day that is not a Trading Day, then such Purchase
Date shall instead fall on the immediately preceding Trading Day. “Trading Day”
shall mean any day the exchange(s) or market(s) on which the Common Stock is
listed, whether it be any established stock exchange, The Nasdaq National
Market, The Nasdaq SmallCap Market or otherwise, is open for trading.

 

Notwithstanding anything to the contrary, in the event that the Fair Market
Value (as defined herein) of a share of Common Stock on any Purchase Date during
an Offering is less than the Fair Market Value of a share of Common Stock on the
Offering Date of such Offering, then following the purchase of Common Stock on
such Purchase Date: (i) the Offering shall terminate and (ii) all participants
in the just-terminated Offering shall automatically be enrolled in the Offering
that shall commence on the next Trading Day following the Purchase Date and
continue for the remainder of the term of the immediately preceding Offering
terminated under this Section 1(c). Except as provided in Section 4, “Fair
Market Value” shall mean the closing sales price for the Common Stock (or the
closing bid price, if no sales were reported) as quoted on any established stock
exchange or traded on the Nasdaq National Market or the Nasdaq SmallCap Market
and as reported in The Wall Street Journal or such other source as the Board
deems reliable.

 

Prior to the commencement of any Offering, the Board (or the Committee described
in subparagraph 2(c) of the Plan, if any) may change any or all terms of such
Offering and any subsequent Offerings. The granting of rights pursuant to each
Offering hereunder shall occur on each respective Offering Date unless, prior to
such date (a) the Board (or the Committee) determines that such Offering shall
not occur, or (b) no shares remain available for issuance under the Plan in
connection with the Offering.

 

Notwithstanding any other provisions of an Offering, if the terms of an Offering
as previously established by the Board would generate a charge to earnings, as
determined by the



--------------------------------------------------------------------------------

Board, either (i) as a result of a change to applicable accounting standards,
(ii) as a result of obtaining shareholder approval during such Offering for
shares of Common Stock that would be issued under such Offering (but for the
provisions of this Section 1(e)), or (iii) for any other reason, unless the
Board determines otherwise such Offering shall terminate effective as of the
date such charge to earnings would occur (the “Offering Termination Date”). For
example, the Offering Termination Date would be the day prior to the date such
change of accounting standards would otherwise first apply to the Offering or
the day prior to the date upon which the maximum aggregate number of shares of
Common Stock available to be purchased by all Eligible Employees under such
Offering (excluding any additional shares of Common Stock made available for
issuance under the Plan by approval of the shareholders of the Company during
the Offering) exceeds the aggregate number of whole shares purchasable by all
Eligible Employees based upon the aggregate of such Eligible Employees’ payroll
deductions accumulated pursuant to such Offering. Such Offering Termination Date
shall be the final Purchase Date of such Offering. A subsequent Offering may
commence, at the discretion of the Board, on such date and on such terms as
shall be provided by the Board. If an ongoing Offering would generate a charge
to earnings, as determined by the Board, and the Board decides not to terminate
the Offering pursuant to this Section 1(e), the Board may instead take one or
more of the following actions: (A) terminate each Offering hereunder that is
then ongoing as of the next Purchase Date or any subsequent Purchase Date (after
the purchase of Common Stock on such Purchase Date); (B) amend the Plan and each
ongoing Offering so that the charge to earnings from such Offerings will be
reduced or eliminated; or (C) allow the ongoing Offerings to continue in
accordance with their terms.

 

2. Eligible Employees.

 

(a) All employees of the Company and each of its Designated Affiliates (as
defined herein) incorporated in the United States (or incorporated in another
country if participation in the Plan by the employees of such foreign Designated
Affiliate would not violate the applicable laws of such country) shall be
granted rights to purchase Common Stock under each Offering on the Offering Date
of such Offering, provided that each such employee otherwise meets the
employment requirements of subparagraph 6(a) of the Plan (an “Eligible
Employee”); and further provided that otherwise eligible employees who are
employed by the Company on the date of the Company’s initial public offering or
during the Initial Offering but would not be eligible because of a requirement
to be in employment with the Company for a designated minimum period of time
will be eligible to participate in the Plan during the Initial Offering Period
if they remain in employment with the Company through the relevant Purchase Date
of the initial Offering Period. The Board shall designate all Affiliates (as
defined in the Plan) whose employees may participate in the Offering (each, a
“Designated Affiliate”).

 

Notwithstanding the foregoing, the following employees of the Company or its
Designated Affiliates shall not be Eligible Employees or be granted rights under
an Offering: (i) part-time employees whose customary employment is less than
twenty (20) hours per week and (ii) 5% shareholders (including ownership through
unexercised and/or unvested stock options) described in subparagraph 6(c) of the
Plan.

 

(b) Notwithstanding the foregoing, (i) each Eligible Employee who delivers
notice to the Company in such form as the Company prescribes at least six (6)
months prior to the final Purchase Date (as defined in Section 6 hereof) of any
Offering, and (ii) each person who first becomes an Eligible Employee during any
Offering and at least six (6) months prior to the final Purchase Date (as
defined in Section 6 hereof) of the Offering will, on the next February 1 or
August 1 (unless otherwise changed by the Board as permitted hereunder) during
that Offering



--------------------------------------------------------------------------------

following the date that person delivers notice to the Company or first becomes
an Eligible Employee, receive a right under such Offering, which right shall
thereafter be deemed to be a part of the Offering. Such right shall have the
same characteristics as any rights originally granted under the Offering except
that:

 

(1) the date on which such right is granted shall be the “Offering Date” of such
right for all purposes, including determination of the exercise price of such
right; and

 

(2) the Offering for such right shall begin on its Offering Date and end
coincident with the end of the ongoing Offering.

 

3. Rights.

 

Subject to the limitations contained herein and in the Plan, on each Offering
Date each Eligible Employee shall be granted the right to purchase the number of
shares of Common Stock purchasable with up to fifteen percent (15%) of such
employee’s Earnings (as defined herein) paid during the period of such Offering
beginning after such Eligible Employee first commences participation; provided,
however, that no employee may purchase Common Stock on a particular Purchase
Date that would result in more than fifteen percent (15%) of such employee’s
Earnings in the period from the Offering Date to such Purchase Date having been
applied to purchase shares under all ongoing Offerings under the Plan and all
other plans of the Company intended to qualify as “employee stock purchase
plans” under Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”). “Earnings” means the base salary (including all amounts elected to be
deferred by the employee, that would otherwise have been paid, under any cash or
deferred arrangement established by the Company), overtime pay, commissions, and
bonuses paid to an employee, but excluding other remuneration paid directly to
the employee, profit sharing, the cost of employee benefits paid for by the
Company, education or tuition reimbursements, imputed income arising under any
Company group insurance or benefit program, traveling expenses, business and
moving expense reimbursements, income received in connection with stock options,
contributions made by the Company under any employee benefit plan, and similar
items of compensation.

 

Notwithstanding the foregoing, the maximum number of shares of Common Stock an
Eligible Employee may purchase on any Purchase Date in an Offering shall be such
number of shares as has a Fair Market Value (determined as of the Offering Date
for such Offering) equal to (x) $25,000 multiplied by the number of calendar
years in which the right under such Offering has been outstanding at any time,
minus (y) the Fair Market Value of any other shares of Common Stock (determined
as of the relevant Offering Date with respect to such shares) which, for
purposes of the limitation of Section 423(b)(8) of the Code, are attributed to
any of such calendar years in which the right is outstanding. The amount in
clause (y) of the previous sentence shall be determined in accordance with
regulations applicable under Section 423(b)(8) of the Code based on (i) the
number of shares previously purchased with respect to such calendar years
pursuant to such Offering or any other Offering under the Plan, or pursuant to
any other Company plans intended to qualify as “employee stock purchase plans”
under Section 423 of the Code, and (ii) the number of shares subject to other
rights outstanding on the Offering Date for such Offering pursuant to the Plan
or any other such Company plan.

 

The maximum aggregate number of shares available to be purchased by all Eligible
Employees under an Offering shall be the number of shares remaining available
under the Plan on the Offering Date. If the aggregate purchase of shares of
Common Stock upon exercise of rights granted under the Offering would exceed the
maximum aggregate number of



--------------------------------------------------------------------------------

shares available, the Board shall make a pro rata allocation of the shares
available in a uniform and equitable manner.

 

4. Purchase Price.

 

The purchase price of the Common Stock under the Offering shall be the lesser
of: (i) eighty-five percent (85%) of the Fair Market Value of the Common Stock
on the Offering Date or (ii) eighty-five percent (85%) of the Fair Market Value
of the Common Stock on the Purchase Date, in each case rounded up to the nearest
whole cent per share. For the Initial Offering, the Fair Market Value of the
Common Stock at the time when the Offering commences shall be the price per
share at which shares of Common Stock are first sold to the public in the
Company’s initial public offering as specified in the final prospectus with
respect to that public offering.

 

5. Participation.

 

An Eligible Employee may elect to participate in an Offering only at the
beginning of the Offering, or such later date specified in Section 2(b). An
Eligible Employee shall become a participant in an Offering by delivering an
enrollment form authorizing payroll deductions. Such deductions must be either a
fixed dollar amount per pay period, up to a maximum dollar amount which is less
than or equal to fifteen percent (15%) of Earnings, or in whole percentages of
Earnings, with a minimum percentage of one percent (1%) and a maximum percentage
of fifteen percent (15%). A participant may not make additional payments into
his or her account. The agreement shall be made on such enrollment form as the
Company provides, and must be delivered to the Company prior to the date
participation is to be effective, unless a later time for filing the enrollment
form is set by the Company for all Eligible Employees with respect to a given
Offering. For the Initial Offering, the time for filing an enrollment form and
commencing participation for individuals who are Eligible Employees on the
Offering Date for the Initial Offering shall be determined by the Company and
communicated to such Eligible Employees.

 

A participant may decrease his or her participation level during the course of a
six (6) month purchase interval one (1) time, and only by delivering notice to
the Company in advance of the Purchase Date in such form as the Company
prescribes; provided that a participant may (i) reduce his or her deductions to
zero percent (0%) by delivering a notice in such form as the Company provides,
(ii) increase or decrease his or her participation level at any time to become
effective on the day following the next subsequent Purchase Date, or (iii)
withdraw from an Offering and receive his or her accumulated payroll deductions
from the Offering (reduced to the extent, if any, such deductions have been used
to acquire Common Stock for the participant on any prior Purchase Dates) without
interest, at any time prior to the end of the Offering, by delivering a
withdrawal notice to the Company in such form as the Company provides. A
participant who has withdrawn from an Offering may again participate in such
ongoing Offering effective on the day following the next subsequent Purchase
Date, or a Purchase Date thereafter under the ongoing Offering, by delivering
notice to the Company in such form as the Company prescribes (as defined in
Section 2(b) above).

 

6. Purchases.

 

Subject to the limitations contained herein, on each Purchase Date, each
participant’s accumulated payroll deductions (without any increase for interest)
shall be applied to the purchase of whole shares of Common Stock, up to the
maximum number of shares permitted under the Plan and this Offering document.
“Purchase Date” shall be defined as each January 31 and July 31 within the
Offering, unless otherwise changed by the Board as permitted hereunder.



--------------------------------------------------------------------------------

The Purchase Dates under the Initial Offering shall be January 31 and July 31 of
the year 2000, January 31 and July 31 of the year 2001 and January 31 of the
year 2002. Notwithstanding the foregoing, if any Purchase Date falls on a day
that is not a Trading Day, then such Purchase Date shall instead fall on the
immediately preceding Trading Day.

 

7. Notices and Agreements.

 

Any notices or agreements provided for in this Offering Document or the Plan
shall be given in writing, in a form provided by the Company, and unless
specifically provided for in the Plan or this Offering document, shall be deemed
effectively given upon receipt or, in the case of notices and agreements
delivered by the Company, five (5) days after deposit in the United States mail,
postage prepaid.

 

8. Exercise Contingent on Shareholder Approval.

 

The rights granted under an Offering are subject to the approval of the Plan by
the shareholders as required for the Plan to obtain treatment as a tax-qualified
employee stock purchase plan under Section 423 of the Code and to comply with
the requirements of an available exemption from potential liability under
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) set forth in Rule 16b-3 promulgated under the Exchange Act.

 

9. Offering Subject to Plan.

 

Each Offering is subject to all the provisions of the Plan, and its provisions
are hereby made a part of the Offering, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of an Offering and those of the Plan (including
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan), the provisions of the Plan
shall control.